                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


BRIAN WATERMAN,                                   )
                                                  )
                        Plaintiff,                )
                                                  )
v.                                                )
                                                  )                Case No. 18-3092-CM-KGG
CHEROKEE COUNTY JAIL, et al.,                     )
                                                  )
                        Defendants.               )
                                                  )


                                      MEMORANDUM AND ORDER

        Plaintiff Brian Waterman, a prisoner in the Sedgwick County Jail, brings this civil rights action

pro se against a number of defendants associated with the Cherokee County Jail. The case is before

the court on two motions for summary judgment filed by plaintiff (Docs. 51 and 53).

        Neither of plaintiff’s motions comply with the applicable Federal Rule of Civil Procedure (Rule

56) or this court’s Local Rule 56.1. The motions do not contain a statement of material facts or

evidentiary support. See D. Kan. R. 56.1(a) (requiring that the supporting memorandum include a

concise statement of material facts, numbered and referring with particularity to the record); Fed. R.

Civ. P. 56(c)(1)(A) (requiring a party to support material facts by “citing to particular parts of materials

in the record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials). Plaintiff’s motions include only unsworn allegations—

some contained in plaintiff’s complaint, and some not. They are not supported by evidence or

particular citations to the record.



                                                      -1-
       While plaintiff, as a pro se litigant, is entitled to liberal construction of his filings, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), “[a] party’s pro se status does not relieve him from complying with

the court’s procedural requirements,” Barnes v. United States, 173 F. App’x 695, 697 (10th Cir. 2006)

(citations omitted); see also Santistevan v. Colo. Sch. of Mines, 150 F. App’x 927, 931 (10th Cir. 2005)

(holding that a pro se litigant must follow the same rules of procedure as other litigants). Summary

judgment is only appropriate if the moving party shows that there is “no genuine dispute as to any

material fact” and that he is “entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Plaintiff has not shown an entitlement to summary judgment on any claim. He has not

followed the court’s rules or procedures, and the court denies both motions.

       IT IS THEREFORE ORDERED that plaintiff’s motions for summary judgment (Docs. 51

and 53) are denied.

       Dated this 28th day of May, 2019, at Kansas City, Kansas.


                                                       s/ Carlos Murguia______________
                                                       CARLOS MURGUIA
                                                       United States District Judge




                                                     -2-
